Citation Nr: 0402202	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUE

Entitlement to pension benefits.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel









INTRODUCTION

The veteran had active service from November 1972 to November 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
pension benefits based on excessive income.

The veteran has raised the issues of service connection for a 
bipolar disorder and for depression.  The RO has initiated 
action on these issues.  The RO should continue to take 
appropriate action with regard to these issues.  


REMAND

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The veteran has not been sent a VCAA letter with regard to 
the issue on appeal.  Although VCAA letters were issued in 
August 2001 and in April 2003, they did not address pension 
benefits.  Accordingly, VA should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the veteran maintains that he has two dependent 
children living with him.  However, from his application for 
benefits, the Board notes that his children are 26 and 27 
years old, respectively.  He has not established them as 
dependents.  There has been no determination that either one 
is a helpless child.  The veteran's claim for pension was 
based on his income and medical expenses alone.  The income 
and any applicable excluded expenses of dependents was not 
considered.  Upon remand, the status of the veteran's 
dependency/family situation should be addressed with regard 
to his claim for pension benefits.  

The veteran also indicated that his income was decreasing.  
Upon remand, this information should be verified with the 
veteran and any other appropriate source.  If the veteran's 
income is determined to be below the income limitation for 
2001 onward, his claim for pension should be addressed on the 
merits.

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that his income is 
below the income limitation for 2001 
onward, he must submit that evidence to 
VA.  

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.

3.  The veteran's income should be 
reevaluated in light of his dependency 
status and his current income from the 
Social Security Administration and any 
other source.   

4.  If upon completion of the requested 
actions, the issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.  If the veteran's income is 
determined to be below the income 
limitation for 2001 onward, his claim for 
pension should be addressed on the 
merits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


